DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Response to Restriction Requirement (“Restriction Response”) filed on June 2, 2022. Claims 1-11 are pending, with Claims 5-10 being withdrawn by the Applicant in the Restriction Response. Remaining Claims 1-4 and 11 are addressed below.

Election/Restrictions
Applicant’s election without traverse of Species F in the reply filed on June 2, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) filed on February 7, 2020 is in compliance with 37 CFR 1.97. Accordingly, the IDS has been considered by the Examiner. An initialed copy of the Form 1449 is enclosed herewith.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the recoil damper recited in Claim 3 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it contains the legal term “comprising” in lines 1 and 3 and “comprises” in lines 3 and 4. Correction is required. See MPEP §§ 608.01(b) and 2111.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bellows" in lines 7, 9, 11, 13, 15, 15, and 16. There is insufficient antecedent basis for this limitation in the claim. It is noted that Claim 1 introduces “a flexible deformable bellows” in line 5 and it is unclear whether the subsequent recitation of “the bellows” is in reference to the flexible deformable bellows introduced in line 5 or if it is in reference to a separate bellows.
Claim 1 recites the limitation “the door” in lines 6, 11, 12, and 15-16. There is insufficient antecedent basis for this limitation in the claim. It is noted that Claim 1, line 2 introduces “an aircraft door” and it is unclear whether the subsequent recitation of “the door” is in reference to the aircraft door introduced in line 2 or if it is in reference to a separate door.
Claim 2 recites the limitation "the bellows" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is noted that Claim 1, line 5 introduces “a flexible deformable bellows” and it is unclear whether “the bellows” in Claim 2 is in reference to the flexible deformable bellows introduced in Claim 1 or if it is in reference to a separate bellows.
Claim 3 recites the limitation “the door” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is noted that Claim 1, line 2 introduces “an aircraft door” 2 and it is unclear whether “the door” in Claim 3 is in reference to the aircraft door introduced in Claim 1 or if it is in reference to a separate door.
Claim 4 recites the limitation “the door” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is noted that Claim 1 introduces “an aircraft door” in line 2 and it is unclear whether “the door” in Claim 4 is in reference to the aircraft door introduced in Claim 1 or if it is in reference to a separate door.
The dependent claims not specifically addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3, as best interpreted, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,927,648 to Woodland (hereinafter “Woodland”) and in further view of a National Archives Catalog Photo of a B-52H Stratofortress Aircraft (hereinafter “NAC NPL”).
Regarding Claim 1, and as best interpreted, Woodland discloses an assembly (an aircraft assembly; see e.g., Woodland at FIGS. 2, 7, and 9) comprising:
an aircraft door (a portable integrated weapons door assembly 5.0; see e.g., Woodland at col. 11, lines 14-34 and FIGS. 2, 7, and 9), and
an auxiliary equipment (a gatling gun assembly 63 coupled to an upper door frame subsection panel 68 and at least one barrel of the gatling gun assembly 63 extends through an opening of the door frame subsection panel 68; see e.g., Woodland at col. 11, lines 14-34 and FIGS. 2, 7, and 9), and
the aircraft door and the auxiliary equipment being connected together (the gatling gun assembly 63 is coupled to the portable integrated weapons door assembly 5.0; see e.g., Woodland at col. 11, lines 14-34 and FIG. 2).
Woodland does not expressly discuss or show the gatling gun assembly 63 being coupled to the portable integrated weapons door assembly 5 via a flexible deformable bellows. However, in the same field of endeavor, the NAC NPL discusses and shows a B-52H Stratofortress aircraft including a multi-barrel cannon secured to a tail opening via a flexible deformable bellows including creases. The barrels of the multi-barrel cannon extend through the tail opening of the B-52H Stratofortress aircraft. An internal perimeter of the tail opening defines a rim for supporting and securing a first end of the bellows via fasteners. The multi-barrel cannon also includes a support structure for supporting and securing a second end of the bellows via fastener, and at least a portion of the barrels of the multi-barrel cannon extend through the tail opening and the bellows. As shown in the NAC NPL, the first end of the bellows is secured to the supporting rim of the tail opening and the second end of the bellows is secured to the supporting structure of the multi-barrel cannon. Additionally, a joint at the supporting rim of the tail opening is fixed relative to a fuselage of the B-52H Stratofortress aircraft, while a joint at the support structure of the cannon is movable relative to the fuselage of the B-52H Stratofortress aircraft. The flexible deformable bellows enables the multi-barrel cannon to be articulated in order to be aimed at a target without changing a flight path of the B-52H Stratofortress aircraft.
Thus it would have been obvious to one skilled in the art at the time of filing to modify the gatling gun assembly 63 to be mounted to the portable integrated weapons door assembly 5.0 of Woodland via a flexible deformable bellows, in light of the teachings of the NAC NPL, for the predictable result of enabling the gatling gun assembly 63 to be articulated relative to a fuselage of the aircraft (as opposed to being in a fixed orientation relative to the fuselage) in order to improve aim and range of the gatling gun assembly 63 without adjusting the flight characteristics of the aircraft.
Regarding Claim 4, and as best interpreted, Woodland discloses that the gatling gun assembly 63 includes six 25 mm barrels (see e.g., Woodland at col. 11, lines 20-34) and FIG. 2 of Woodland shows the gatling gun assembly 63 being encircled by a larger opening of the portable integrated weapons door assembly 5.0. Woodland does not explicitly describe the opening in the portable integrated weapons door assembly as having a diameter of at least 600 mm. The NAC NPL shows the tail opening as having a diameter greater than a length of the air crew members’ torsos. Thus, it would have been obvious to one skilled in the art at the time of filing to adjust and optimize the size of the opening in the portable integrated weapons door assembly 5.0 of Woodland to accommodate the six 25 mm barrels of the gatling gun assembly 63 and provide clearance to enable a desired range of motion and articulation for the gatling gun assembly 63 relative to the portable integrated weapons door assembly 5.0.

Claim 2, as best interpreted, is rejected under 35 U.S.C. 103 as being unpatentable over Woodland and the NAC NPL as applied to Claim 1 above, and further in view of U.S. Patent No. 9,199,717 to Bogiatzis (hereinafter “Bogiatzis”). Bogiatzis was cited in the IDS filed on February 7, 2020.
As discussed above, the modified gatling gun assembly 63 of Woodland is coupled to the portable integrated weapons door assembly 5.0 via a bellows. However, neither Woodland nor the NAC NPL discuss the material composition of the bellows. 
In the same field of endeavor, Bogiatzis discloses a bellows body 201 coupling a center wing box 108 to a fuselage 110 of an airframe 106 and that the bellows body/sealing assembly can be used to seal other structures in the airframe (see e.g., Bogiatzis at col. 2, lines 7-35, col. 5, lines 59-64, and FIG. 4). Bogiatzis further discloses that the bellows body can be manufactured from a material with resilient or elastomeric consistency (see e.g., Bogiatzis at col. 1, lines 36-63 and col. 2, lines 23-25). Thus it would have been obvious to one skilled in the art at the time of filing, to have made the bellows of the modified gatling gun assembly 63 of Woodland with an elastomeric material for the predictable result of providing a bellows that is resilient and capable of sealing two aircraft components while coping with the forces and conditions associated with flight.

Claim 3, as best interpreted, is rejected under 35 U.S.C. 103 as being unpatentable over Woodland and the NAC NPL as applied to Claim 1 above, and further in view of U.S. Publication No. 2008/0164373 to Roming (hereinafter “Roming”).
Woodland discloses a movable door assembly, such as the portable integrated weapons door assembly 5.0, that is removably mounted to an aircraft (see e.g., Woodland at col. 1, lines 6-8, col. 11, lines 14-34 and FIG. 2). However, Woodland does not explicitly discuss or show any seals or dampers positioned on an inner side of the door.
In the same field of endeavor, Roming discloses a door arrangement for an aircraft. In particular, Roming discloses an aircraft door 106 including a first sealing lip 108 and a second sealing lip 110 on an inside 200 of the door 106 (see e.g., Roming at paras. 0006-0008 and 0034-0036 and FIG. 2) to seal the door 106 against a door frame 104.
Thus, it would have been obvious to one skilled in the art at the time of filing to have modified the portable integrated weapons door assembly 5.0 of Woodland to include a first and second sealing lip on an inner surface of the door for the predictable result of preventing air from the pressurized cabin from escaping the aircraft to the outside atmosphere when the door is placed in a closed position.

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not reasonably teach or suggest a retractable sensor system comprising a support suitable to be joined to a second a second end of the bellows and a projecting part, the projecting part configured to have at least one of elevation movement or azimuth movement, and the projecting part crossing an interior of the bellows and the passing through hole of the door and protruding out of the door, at both ends of the bellows there is a clamp that joins and tightens each end of the bellows with the corresponding support, and wherein, there is a fixed joint between the first end of the bellows and the door and a movable joint between the second end of the bellows and the retractable sensor system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 8,807,482 to Woodland et al. discloses a temporarily installed aircraft observer door plug with a tube port 66 and a countermeasures fairing 74 (see FIG. 4).
U.S. Patent No. 9,151,573 to Isola et al. discloses a weapon station 10 with a firearm 12 extendable out of the fuselage F (see FIG. 1).
U.S. Patent No. 9,617,008 Goto et al. discloses a measuring device extendable through a metal panel 161 of a window 16 (see FIGS. 2, 7, and 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.C.L./Examiner, Art Unit 3642

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642